12/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0461


                                      DA 21-0461
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                         ORDER

 MELISSA ANN TRAINER,

              Defendant and Appellant.
                                _________________

       Appellant Melissa Ann Trainer, by counsel, has filed a motion for extension of time
within which to file her opening brief.
       IT IS HEREBY ORDERED that Appellant has until January 10, 2022, within which
to file the opening brief.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                               December 14 2021